Case 1:19-cv-10806-AJN Document 109 Filed 06/28/21 Page 1 of 2

   

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED:_6/30/2021

 
 

 

Orrick, Herrington & Sutcliffe LLP

Columbia Center
1152 15th Street, N.W.
Washington, DC 20005-1706

+1 202 339 8400

orrick.com

VIA ECF

Robert Stern

rstern@orick.com
June 28, 2021 D +1 202 339-8542

F +1 202 339-8500

The Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Centre Street

New York, NY 10007

Re: Lodging Solutions, LLC d/b/a Accommodations Plus, Intl. v. Miller et al., 19-cv-10806-
AJN — Joint Letter Motion for Temporary Stay

Dear Judge Nathan,

Since the Court’s entry of the Case Management Order on March 1, 2021, Plaintiff
Lodging Solutions, LLC and Defendants FleetCor Technologies, Inc., Travelliance, Inc.,
Corporate Lodging Consultants, Inc., and Robert Miller have agreed to engage in a process of
formal mediation. In order to facilitate the parties’ agreed upon pursuit of out of court resolution
of this case, and in light of the impending discovery deadlines, the parties jointly request that the
Court enter a stay of this action (including, without limitation, all discovery and any applicable
procedural deadlines) up through and including Tuesday, December 22, 2021.

Additionally, prior to any entry of a Stay by the Court, the parties also jointly request that
the Court extend the fact and expert discovery periods, and other case-related deadlines

established by the March 1, 2021 Scheduling Order (Dkt. No. 107), as follows:
Case 1:19-cv-10806-AJN Document 109

Filed 06/28/21 Page 2 of 2

C
orrick

 

 

 

 

 

 

 

 

 

Deadline Existing Date New Date
Interrogatory Cutoff April 9. 2021 February 1, 2022
Fact Discovery Cutoff July 2, 2021 March 22, 2022
Completion of Depositions June 30, 2021 March 1, 2022
Requests to Admit Cutoff June 5, 2021 March 8, 2022
Expert Discovery Cutoff August 16, 2021 May 6, 2022

 

No prior requests for adjournment or extension of time pertaining to discovery have been

made by either party. A proposed Revised Scheduling Order is attached to this request pursuant

to the Court’s Individual Rules. Granting the requested stay will not prejudice either party.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,

/s/ Robert M. Stern

/s/ Lawrence Peikes

 

Robert M. Stern

Tiffany Rowe

Matthew T. Reeder (pro hac vice)
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street

New York, NY 10019

Tel: (212) 506-5000

Attorneys for Plaintiff Lodging Solutions,
LLC d/b/a Accommodations Plus,
International

 

 

This action is stayed through December 22, 2021.
The parties should file a status report on that date
and should inform the Court if they desire a
referral to the District's mediation program or the
assigned Magistrate Judge for settlement, or if
there is anything else the Court can do to assist
the parties with settlement. The Court will not
grant any further discovery extensions.

SO ORDERED.

 

 

 

Lawrence Peikes (LP-2478)
Wiggin and Dana LLP

437 Madison Avenue, 35 Floor
New York, NY 10022

Tel: (212) 551-2600

Attorney for Defendant, FleetCor Technologies,
Inc., Travelliance, Inc., Corporate Lodging
Consultants, Inc, and. Robert M. Miller

Ma Qalsir

SO ORDERED. 6/30/2021
ALISON J. NATHAN, U.S.D,]J.

 
